ITEMID: 001-77203
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GUZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Zbigniew Guz, is a Polish national who was born in 1962 and lives in Subkowy. He was represented before the Court by Mr C. Pastwa, a lawyer practising in Świecie. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 27 October 1995 the Tczew Police opened an investigation against the applicant on suspicion of aggravated assault.
It appears that on 2 November 1995 the applicant went to Germany. Subsequently, the Tczew District Prosecutor (Prokurator Rejonowy) stayed the investigation since the applicant had not replied to the summons and his place of residence was unknown. On 30 November 1995 the District Prosecutor issued a search and arrest warrant in respect of the applicant on suspicion of aggravated assault.
On 13 November 2000 the applicant was arrested by the police and subsequently the investigation against him was resumed. The District Prosecutor laid additional charges against the applicant.
Subsequently, the District Prosecutor applied to the Tczew District Court (Sąd Rejonowy) for the applicant to be detained pending the investigation. On 16 November 2000 the District Court remanded the applicant in custody until 13 February 2001 on suspicion of aggravated assault, handling stolen goods and forgery of a car body. It found that in the light of the evidence obtained, in particular witnesses’ testimonies, there was a strong likelihood that the applicant had committed the offences with which he had been charged. It also observed that there was a reasonable risk that the applicant would go into hiding given that he had been at large since 1995.
On 11 December 2000 the Gdańsk Regional Court (Sąd Okręgowy) upheld that decision. It underlined that the applicant had been suspected of committing the offences in question between April 1993 and August 1995 and that five search and arrests warrants had been issued. It also observed that progress in the proceedings against the applicant had been impossible as he had gone into hiding for five years. Further, it held that the applicant’s detention was justified by the severity of the anticipated sentence.
It appears that the applicant’s pre-trial detention was prolonged by the Gdańsk Regional Court on 8 February 2001 for an unspecified period.
On 7 March 2001 the Gdańsk Court of Appeal (Sąd Apelacyjny) upheld the Regional Court’s decision of 8 February 2001. In addition to the arguments previously invoked, it also found that on the day of his arrest, the applicant had been using a forged driving licence. That, in the court’s view, further warranted the prolongation of the applicant’s detention so as to prevent him from absconding.
On 5 April 2001 the District Prosecutor ordered that the applicant undergo psychiatric observation. The relevant report was submitted to the prosecutor on 7 May 2001.
On 12 April 2001 the Regional Court extended the applicant’s detention until 13 June 2001, relying on the same grounds as in the earlier decisions. That decision was upheld on appeal on 23 May 2001.
On 7 June 2001 the Regional Court ordered that the applicant be held in custody until 13 July 2001. It reiterated the grounds previously given.
On 11 July 2001 the Tczew District Prosecutor filed a bill of indictment against the applicant. He was charged with attempted homicide, handling stolen goods, forgery of documents and a car body and having used a forged driving licence. The second defendant, S.G., was charged with directly endangering the life of another person. The prosecution requested the trial court to hear evidence from 21 witnesses.
On 12 July 2001 the Regional Court extended the applicant’s detention until 13 October 2001. It considered, having regard in particular to the victim’s evidence, that there was a strong suspicion that the applicant had committed the offences in question. It also observed that the applicant’s continued detention was necessary in order to secure the proper conduct of the proceedings given the severity of the likely sentence. On 8 August 2001 the Gdańsk Court of Appeal upheld the Regional Court’s decision. It observed that the applicant’s detention was necessary given the fact that he had evaded justice for several years. It also noted that the severity of the sentence which could be imposed justified of itself the applicant’s continued detention. It appears that the applicant’s detention was subsequently extended on later unspecified dates.
On 9 April 2002 the Regional Court ordered that the applicant be held in custody until 30 June 2002, reiterating the grounds previously given.
On 18 June 2002 the Regional Court prolonged the applicant’s detention until 30 September 2002. That decision was upheld by the Court of Appeal on 10 July 2002. The courts repeatedly relied on the strong likelihood that the applicant had committed the offences with which he was charged. In addition, they had regard to the severity of the likely sentence and the fear that he might go into hiding if released. The latter was justified, in the courts’ view, by the length of time the applicant had evaded justice prior to his arrest and his having used a forged identity document.
The Gdańsk Regional Court held 18 hearings on the following dates: 12 and 24 October, 13 November, 4 and 19 December 2001; 8 January, 12 and 19 February, 12 March, 9 and 30 April, 21 May, 4 and 18 June, 3 September, 1, 17 and 25 October 2002. One trial hearing was adjourned on account of the absence of the applicant’s lawyer (19 December 2001).
On numerous occasions the applicant requested the trial court to release him. However, his requests were dismissed for the same reasons which had served to justify his continued detention.
On 31 October 2002 the Gdańsk Regional Court gave judgment. It convicted the applicant as charged and sentenced him to seven and a half years’ imprisonment. It also prolonged the applicant’s detention on remand until 31 January 2003. The applicant appealed against the first-instance judgment.
On 15 October 2003 the Gdańsk Court of Appeal upheld the judgment of the Regional Court. The applicant lodged a cassation appeal against the judgment of the Court of Appeal.
On 20 May 2004 the Supreme Court (Sąd Najwyższy) dismissed the applicant’s cassation appeal due to its manifestly ill-founded character.
The Code of Criminal Procedure of 1997, which entered into force on 1 September 1998, defines detention on remand as one of the so-called “preventive measures” (środki zapobiegawcze). The other measures are bail (poręczenie majątkowe), police supervision (dozór policji), surety by a responsible person (poręczenie osoby godnej zaufania), surety by a social entity (poręczenie społeczne), temporary ban on engaging in a given activity (zawieszenie oskarżonego w określonej działalności) and prohibition on leaving the country (zakaz opuszczania kraju).
Article 249 § 1 sets out the general grounds for imposition of preventive measures. That provision reads:
“1. Preventive measures may be imposed in order to ensure the proper conduct of proceedings and, exceptionally, also in order to prevent an accused’s committing another, serious offence; they may be imposed only if the evidence gathered shows a significant probability that an accused has committed an offence.”
Article 249 § 5 of the 1997 Code, in the version applicable at the relevant time, provides:
“The court shall inform the detainee’s lawyer of the time of a court session at which a decision is to be taken on the prolongation of detention on remand or at which an appeal against a decision imposing or prolonging detention on remand is to be examined.”
Article 258 lists grounds for detention on remand. It provides, in so far as relevant:
“1. Detention on remand may be imposed if:
(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or when he has no permanent abode [in Poland];
(2) there is a reasonable risk that an accused will attempt to induce [witnesses or co-defendants] to give false testimony or to obstruct the proper course of proceedings by any other unlawful means;
2. If an accused has been charged with a serious offence or an offence for the commission of which he may be liable to a statutory maximum sentence of at least 8 years’ imprisonment, or if a court of first instance has sentenced him to at least 3 years’ imprisonment, the need to continue detention to ensure the proper conduct of proceedings may be based on the likelihood that a severe penalty will be imposed.”
The Code sets out the margin of discretion as to the continuation of a specific preventive measure. Article 257 reads, in so far as relevant:
“1. Detention on remand shall not be imposed if another preventive measure is sufficient.”
Article 259, in its relevant part, reads:
“1. If there are no special reasons to the contrary, detention on remand shall be lifted, in particular if depriving an accused of his liberty would:
(1) seriously jeopardise his life or health; or
(2) entail excessively harsh consequences for the accused or his family.”
The 1997 Code not only sets out maximum statutory time-limits for detention on remand but also, in Article 252 § 2, lays down that the relevant court – within those time-limits – must in each detention decision determine the exact time for which detention shall continue.
Article 263 sets out time-limits for detention. In the version applicable up to 20 July 2000 it provided:
“1. In imposing detention in the course of an investigation, the court shall determine its term for a period not exceeding 3 months.
3. The whole period of detention on remand until the date on which the first conviction at first instance is imposed may not exceed 2 years.
4. Only the Supreme Court may, on application made by the court before which the case is pending or, at the investigation stage, on application made by the Prosecutor General, prolong detention on remand for a further fixed period exceeding the periods referred to in paragraphs 2 and 3, when it is necessary in connection with a stay of the proceedings, a prolonged psychiatric observation of the accused, a prolonged preparation of an expert report, when evidence needs to be obtained in a particularly complex case or from abroad, when the accused has deliberately prolonged the proceedings, as well as on account of other significant obstacles that could not be overcome.”
On 20 July 2000 paragraph 4 was amended and since then the competence to prolong detention beyond the time-limits set out in paragraphs 2 and 3 has been vested with the court of appeal within whose jurisdiction the offence in question has been committed. In addition, new paragraph 5 was added. It provides:
“A decision of the Court of Appeal taken pursuant to paragraph 4 may be appealed against to the Court of Appeal sitting in a panel of three judges.”
